 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 LAVERN CHARLES FAST HORSE,                                Case No.: 3:19-cv-00740-RCJ-WGC

 4          Plaintiff,                                                       Order

 5 v.

 6 STATE OF NEVADA, et al.,

 7          Defendants.

 8

 9         Plaintiff is an inmate incarcerated by the Nevada Department of Corrections, housed in the

10 Three Lakes Valley Conservation Camp, and filed a civil rights complaint pursuant to 42 U.S.C.

11 § 1983. (ECF No. 1-1.) The Local Rules of Practice for the District of Nevada provide: “Any

12 person who is unable to prepay the fees in a civil case may apply to the court for authority to

13 proceed in forma pauperis (IFP). The application must be made on the form provided by the court

14 and must include a financial affidavit disclosing the applicant’s income, assets, and liabilities.”

15 LSR 1-1. When a prisoner seeks to proceed without prepaying the filing fee, in addition to filing

16 the affidavit, the prisoner is required to submit a certified copy of the trust fund account statement

17 (or institutional equivalent) for the six-month period immediately preceding the filing of the

18 complaint. The statement must be obtained from the appropriate official at the prison or detention

19 facility where the prisoner is or was confined. 28 U.S.C. § 1915(a)(2).

20         When a prisoner brings a civil action IFP, the prisoner is still required to pay the full amount

21 of the filing fee. The court is required to assess, and when funds exist, collect an initial partial

22 payment of 20 percent of the greater of: (A) the average monthly deposits in the prisoner’s account

23 or (B) the average monthly balance in the prisoner’s account for the six-month period immediately
 1 preceding the filing of the complaint. Thereafter, whenever the prisoner’s account exceeds $10,

 2 the prisoner must make monthly payments of 20 percent of the preceding month’s income credited

 3 to the prisoners account until the filing fees are paid. The funds are to be forwarded by the agency

 4 having custody of the prisoner. 28 U.S.C. § 1915(b)(1), (2).

 5         The regular filing fee is $400, consisting of the $350 filing fee and a $50 administrative

 6 fee. If an inmate does not qualify for IFP status, he must pay the full $400 filing fee. If the inmate

 7 qualifies for IFP status, the $50 administrative fee is waived, and the inmate will only pay the $350

 8 filing fee over time.

 9         Plaintiff filed the required financial certificate, but it is not accompanied by the application

10 to proceed IFP.

11         The Clerk shall SEND Plaintiff a copy of the instructions and application to proceed IFP

12 for an inmate. Plaintiff has 30 days from the date of this Order to either file his completed IFP

13 application or pay the full $400 filing fee.

14         Once Plaintiff has filed his completed IFP application or paid the filing fee, the court will

15 screen the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) or 28 U.S.C. § 1915A, or both. Both

16 require dismissal of a complaint, or any portion thereof, that is frivolous or malicious, fails to state

17 a claim upon which relief may be granted, or seeks monetary relief against a defendant who is

18 immune from such relief. If the complaint is dismissed on screening, there will be no refund of the

19 filing fee, and an inmate proceeding IFP is still required to pay the $350 filing fee over time.

20 ///

21 ///
     ///
22
     ///
23



                                                      2
 1         If Plaintiff fails to timely file a completed IFP application certificate or pay the filing fee,

 2 this action will be dismissed.

 3         IT IS SO ORDERED.

 4         Dated: December 18, 2019.

 5                                                            _________________________________
                                                              William G. Cobb
 6                                                            United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                      3
